DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: X-RAY ANALYSIS DEVICE COMPRISING A DISPERSIVE CRYSTAL AND X-RAY ANALYSIS METHOD.
The disclosure is objected to because of the following informalities:  
Paragraph [0041], line 2, “the crystal” should be replaced by --the dispersive crystal 140--.
Appropriate correction is required.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) An X-ray analysis device comprising: 
a device body includes a spectrometer, the spectrometer being configured to detect an intensity of characteristic X-rays for each wavelength by dispersing the characteristic X-rays generated by a sample irradiated with an excitation ray; and 
a signal processing device configured to process a signal output from the spectrometer, (the spectrometer being configured to detect)
wherein the signal processing device includes: 
a storage unit configured to store a calibration curve, the calibration curve being generated based on 
a peak energy of K1 X-ray and a peak energy of K2 X-ray emitted from a metal simple substance, 
each of a peak energy of K1 X-ray and a peak energy of K2 X-ray emitted from two or more types of compounds, each compound containing [[the]] a metal (a lack of an antecedent basis) in its composition, the two or more types of compounds (a limitation previously recited in line 13) being different in a valence of the metal, and 
a valence of the metal in each of the two or more types of compounds; and 
an operation unit configured to acquire a peak energy of [[the]] K1 X-ray 2 X-ray emitted from [[the]] a metal (a lack of an antecedent basis) contained in an unknown sample based on an intensity of [[the]] a peak energy (a lack of an antecedent basis) for each wavelength detected by the spectrometer, and calculate a mean valence of the metal contained in the unknown sample by applying the acquired peak energy of the K1 X-ray and the acquired peak energy of the K2 X-ray to the calibration curve.
Appropriate correction is required.
Claims 2-5 are objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Proposed Amendments) The X-ray analysis device as recited in claim 1, 35SHM-700 
wherein the calibration curve is represented by y = px + q, 
where y is a variable showing the mean valence of the metal contained in the unknown sample (a limitation recited in claim 1), and x is a parameter obtained by subtracting a value obtained by multiplying the peak energy of the K2 X-ray emitted from the metal by a coefficient n from the peak energy of the K1 X-ray emitted from the metal, and 
wherein the signal processing device generates the calibration curve by calculating a slope p, an intercept q, and a coefficient n, based on the peak energy of K1 X-ray and the peak energy of K2 X-ray emitted from the metal simple substancemetal simple substance, the peak energy of K1 X-ray and the peak energy of K2 X-ray emitted from the metal contained in each of the two or more types of compounds, and the valence of the metal each of the two or more types of compounds (a limitation previously recited in claim 1).
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The X-ray analysis device as recited in claim 2, further comprising a display unit, wherein the signal processing device displays the calibration curve in which an X- axis represents a parameter and a Y-axis represents the mean valence of the metal contained in the unknown sample (a limitation previously recited in claim 1) on [[a]] the display unit.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The X-ray analysis device as recited in claim 2, 
wherein the two or more types of compounds (a limitation previously recited in claim 1) include three or more types of compounds different from each other in the valence of the metal, and 
wherein the signal processing device generates the calibration curve by calculating the slope p, the intercept q, and the coefficient n by applying [[the]] a least-squares method to the peak energy of [[the]] K1 X-ray and the peak energy of [[the]] K2 X-ray emitted from the metal simple substancemetal simple substance, the peak energy of [[the]] K1 X-ray and the peak energy of [[the]] K2 X-ray emitted from each metal of the three or more types of compounds, and the valence of the metal contained in 36SHM-700 each of the three or more types of compounds.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The X-ray analysis device as recited in claim 2, wherein the two or more types of compounds contains a first compound and a second compound different from each other in the valence of the metal, and wherein the signal processing device generates the calibration curve by calculating the slope p, the intercept q, and the coefficient n using following formulae:
n = {(v - w)·m1 - v·b1 + w·a1} / {(v - w)·m2 - v·b2 + w·a2}
p = (v - w) / {(a1 - b1) - n·(a2 - b2)}
q = {w·(a1 - n·a2) - v·(b1 - n·b2) / {(a1 - a2) - n·(a2 - b2)} (a parenthesis should be inserted after b2)
where m1 is the peak energy of [[the]] Kai X-ray emitted from the metal simple substancemetal simple substance, 
m2 is the peak energy of [[the]] Ka2 X-ray emitted from the metal simple substance, 
v is the valence of the metal contained in the first compound, 
w is the valence of the metal contained in the second compound, 
a1 is the peak energy of [[the]] K1 X-ray emitted from the first compound, 
a2 is the peak energy of [[the]] K2 X-ray emitted from the first compound, 
b1 is the peak energy of [[the]] K1 X-ray emitted from the second compound, and 
b2 is the peak energy of [[the]] K2 X-ray emitted from the second compound.
Appropriate correction is required.
Claims 6-8 are objected to because of the following informalities:  
Claim 6 should be amended as follow:
6. (Proposed Amendments) The X-ray analysis device as recited in claim 1, 
wherein the unknown sample is composed of a first substance and a second substance different from each other in the valence of the metal, and 
wherein the signal processing device outputs all possible composition ratios of the first substance and the second substance based on the calculated mean valence of the metal.
Appropriate correction is required.
Claims 7 and 8 are objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Proposed Amendments) The X-ray analysis device as recited in claim 6, 
wherein the signal processing device:
accepts inputs of the valence of the metal contained in the first substance and the valence of the metal contained in the second substance, and 
outputs a composition ratio of the first substance to the second substance based on the valence of the metal contained in the first substance, the valence of the metal contained in the second substance, and the mean valence of the metal.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) The X-ray analysis device as recited in claim 7, 
wherein the signal processing device calculates the composition ratio of the first substance to the second substance, based on 1: (ym - i) / (j - ym), 
wherein i < ym < j, 
where, 
i is the valence of the metal contained in the first substance, 
j is the valence of the metal contained in the second substance, and 
ym is the calculated mean valence of the metal.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) An X-ray analysis device comprising: 
a device body includes a spectrometer, the spectrometer being configured to detect an intensity of characteristic X-rays for each wavelength by dispersing the characteristic X-rays generated by a sample irradiated with an excitation ray; and 
a signal processing device configured to process a signal output from the spectrometer, (the spectrometer being configured to detect)
wherein the signal processing device includes: (see claim 1)
a storage unit configured to store a calibration curve generated based on a plurality of types of peak energies emitted from a metal simple substance, a plurality of types of peak 38SHM-700 energies emitted from two or more types of compounds, each compound containing [[the]] a metal (a lack of an antecedent basis) in its composition and having valences different from each other in [[the]] a valence (a lack of an antecedent basis) of the metal, and a valence of the metal in each of the two or more types of compounds, and 
an operation unit configured to acquire a plurality of types of peak energies of [[the]] a metal (a lack of an antecedent basis) contained in an unknown sample, based on an intensity for each wavelength detected by the spectrometer, and calculate a mean valence of the metal contained in the unknown sample by applying the acquired plurality of types of peak energies of the metal contained in the unknown sample to the calibration curve.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) An X-ray analysis method, comprising: 
a step of acquiring a peak energy of K1 X-ray 2 X-ray emitted from [[the]] a metal contained in an unknown sample by detecting an intensity for each wavelength by dispersing characteristic X-rays generated from the unknown sample by emitting an excitation ray to the unknow sample; and 
a step of calculating a mean valence of the metal contained in the unknow sample by applying the acquired peak energy of [[the]] K1 X-ray and the acquired peak energy of [[the]] K2 X-ray to a calibration curve generated based on the peak energy of [[the]] K1 X-ray and the peak energy of [[the]] K2 X-ray emitted from the metal contained in the unknown sample (a limitation previously recited in lines 2-3), each of the peak energy of [[the]] K1 X- ray and the peak energy of [[the]] K2 X-ray output from two or more types of compounds, each compound containing the metal in its composition and having valences different from each other in [[the]] a valence (a lack of an antecedent basis) of the metal, and a valence of the metal in each of the two or more types of compounds.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a signal processing device, a storage unit, and an operation unit in claims 1-9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a passive limitation “a spectrometer” in line 2, which renders the claim indefinite.  It is unclear whether the device body comprises a spectrometer.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 1 recites a limitation “the metal” in lines 13, 14, 15, 17, and 18, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “a metal simple substance” in lines 10-11.
Claim 1 recites a limitation “their compositions” in lines 13-14, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 1 recites a limitation “the compounds” in line 14, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 2 recites a limitation “the metal” in line 5, which renders the claim indefinite.  It is unclear whether the metal refers to the metal in each of the two or more types of compounds or the metal refers to the metal contained in an unknown sample.
Claim 2 recites a limitation “the metal simple substancemetal simple substance” in line 9, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 3 recites a passive limitation “a display unit” in line 3, which renders the claim indefinite.  It is unclear whether the X-ray analysis device further comprises a display unit.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 4 recites a limitation “the metal simple substancemetal simple substance” in line 6-7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 4 recites a limitation “the metals” in line 9, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 5 recites a limitation “the metal simple substancemetal simple substance” in line 9-10, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 9 recites a passive limitation “a spectrometer” in line 2, which renders the claim indefinite.  It is unclear whether the device body comprises a spectrometer.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 9 recites a passive limitation “a storage unit” in line 8, which renders the claim indefinite.  It is unclear whether the signal processing device comprises a storage unit.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 9 recites a passive limitation “an operation unit” in line 13, which renders the claim indefinite.  It is unclear whether the signal processing device comprises an operation unit.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 9 recites a limitation “the metal” in lines 10, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 9 recites a limitation “a metal simple substance” in line 9.
Claim 9 recites a limitation “their compositions” in lines 10-11, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 10 recites a limitation “their compositions” in line 11, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sato et al. (U. S. Patent No. 11,137,360 B2) disclosed an X-ray spectrometer and a chemical state analysis method.
Sato et al. (U. S. Patent No. 10,948,434 B2) disclosed an X-ray spectroscopic analysis apparatus and an elementary analysis method.
Yun et al. (U. S. Patent No. 10,578,566 B2) disclosed an X-ray emission spectrometer system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884